1    BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
2    L. Timothy Fisher (State Bar No. 191626)
     Thomas A. Reyda (State Bar No. 312632)
3    1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
4    Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
5    E-Mail: scott@bursor.com
              ltfisher@bursor.com
6             treyda@bursor.com

7    Class Counsel

8
                                UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
     YESENIA MELGAR, on Behalf of Herself and    Case No. 2:14-cv-00160-MCE-AC
11   All Others Similarly Situated,
                                                 ORDER RE JOINT STATEMENT
12                           Plaintiff,
                                                 Date: November 15, 2018
13         v.                                    Time: 2:00 p.m.
                                                 Courtroom 7, 14th Floor
14
     ZICAM LLC and MATRIXX INITIATIVES,          Hon. Morrison C. England, Jr.
15
     INC.
16                      Defendants.

17
18
19
20
21
22
23
24
25
26
27

28
     ORDER RE JOINT STATEMENT
     CASE NO. 2:14-cv-00160-MCE-AC
1           WHEREAS, the final approval hearing date is November 15, 2018;

2           WHEREAS, the notice form mailed via United States mail to 3,066 potential Class

3    Members identified December 13, 2018 as the final approval hearing date;

4           WHEREAS, the mailed notice was correct in all other respects and properly identified all

5    dates by which potential Class Members were required to act, and therefore did not impact the

6    substantive rights of any Class Member;

7           WHEREAS, all other forms of the approved notice correctly identified the final approval

8    hearing date;

9           WHEREAS, the Settlement Administrator has prepared a notice to send via United States

10   mail to the 3,066 potential Class Members informing them of the November 15, 2018 final

11   approval hearing date (attached to the Declaration of Tina Chiango, ECF No. 195-2, as Exhibit B);

12          WHEREAS, that additional notice adequately informs the 3,066 potential Class Members

13   of the correct final hearing approval date;

14          NOW THEREFORE, the Court orders as follows:

15          1.       The Settlement Administrator shall, within three days of the entry of this order,

16   cause the additional notice to be mailed via United States mail to the 3,066 potential Class

17   Members. The Settlement Administrator shall bear the costs of this corrective notice.

18          2.       The final approval hearing will remain on November 15, 2018 at 2:00 p.m.

19          IT IS SO ORDERED.

20   Dated: October 11, 2018

21
22
23
24
25
26
27

28
     ORDER RE JOINT STATEMENT                                                             1
     CASE NO. 2:14-cv-00160-MCE-AC
